 


110 HR 364 IH: To provide for the establishment of the Advanced Research Projects Agency-Energy.
U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 364 
IN THE HOUSE OF REPRESENTATIVES 
 
January 10, 2007 
Mr. Gordon of Tennessee introduced the following bill; which was referred to the Committee on Science and Technology
 
A BILL 
To provide for the establishment of the Advanced Research Projects Agency-Energy. 
 
 
1.FindingsThe Congress finds the following: 
(1)The United States faces a range of energy challenges that affect our economy, security, and environment. Fundamentally, these challenges involve science and technology. 
(2)The Department of Energy already has some of the mechanisms necessary to promote long-term research, but it lacks the mechanisms for quickly transforming the results into technology that meets national needs. 
(3)A recent report of the Secretary of Energy’s Advisory Board’s Task Force on the Future of Science Programs at the Department of Energy concluded that America can meet its energy needs only if we make a strong and sustained investment in research in physical science, engineering, and applicable life sciences and if we translate advancing scientific knowledge into practice. 
(4)The Department of Defense, since 1958, has used its Defense Advanced Projects Research Agency (DARPA) for aggressively addressing real-time defense problems through targeted programs of research and technology development that have improved our national defense through transformation technologies. 
(5)The National Academy of Sciences’ report entitled Rising Above the Gathering Storm: Energizing and Employing America for a Brighter Economic Future recommends creating a new agency within the Department of Energy to sponsor creative, out-of-the-box, transformational, generic energy research in those areas where industry by itself cannot or will not undertake such sponsorship, where risks and pay-offs are high. Such an organization would be able to accelerate the process by which research is transformed to address energy-related economic, environmental, and security issues to decrease dependence on foreign energy through targeted research and technology development. 
2.Advanced Research Projects Agency-Energy 
(a)EstablishmentThere is established the Advanced Research Projects Agency-Energy (in this Act referred to as ARPA–E) within the Department of Energy.  
(b)GoalThe goal of ARPA–E is to reduce the amount of energy the United States imports from foreign sources by 20 percent over the next 10 years by— 
(1)promoting revolutionary changes in the critical technologies that would promote energy independence; 
(2)turning cutting-edge science and engineering into technologies for energy and environmental application; and 
(3)accelerating innovation in energy and the environment for both traditional and alternative energy sources and in energy efficiency mechanisms to decrease the Nation’s reliance on foreign energy sources.  
(c)DirectorARPA–E shall be headed by a Director who shall be appointed by the Secretary of Energy. The Director shall report to the Secretary. 
(d)ResponsibilitiesThe Director shall administer the Fund established under section 3 to award competitive grants, cooperative agreements, or contracts to institutions of higher education, companies, or consortia of such entities which may include federally funded research and development centers, to achieve the goals stated in subsection (b) through targeted acceleration of— 
(1)energy-related research; 
(2)development of resultant techniques, processes, and technologies, and related testing and evaluation; and 
(3)demonstration and commercial application of the most promising technologies and research applications. 
(e)Personnel 
(1)Program managersThe Director shall designate employees to serve as program managers for each of the programs established pursuant to the responsibilities established for ARPA–E under subsection (d). Program managers shall be responsible for— 
(A)establishing research and development goals for the program, including through the convening of workshops and conferring with outside experts, as well as publicizing its goals to the public and private sectors; 
(B)soliciting applications for specific areas of particular promise, especially those which the private sector cannot or will not provide funding; 
(C)selecting research projects for support under the program from among application submitted to ARPA–E, following consideration of— 
(i)the novelty and scientific and technical merit of the proposed projects; 
(ii)the demonstrated capabilities of the applicants to successfully carry out the proposed research project; and 
(iii)such other criteria as are established by the Director; and 
(D)monitoring the progress of projects supported under the program. 
(2)Hiring and managementIn hiring personnel for ARPA–E, the Secretary shall have the hiring and management authorities described in section 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note). For purposes of subsection (c)(1) of that section, the term of appointments for employees may not exceed 5 years before the granting of any extension. 
(f)CoordinationThe Director shall ensure that the activities of ARPA–E are coordinated with those of other relevant research agencies, and may carry out projects jointly with other agencies. 
3.Fund 
(a)EstablishmentThere is established in the Treasury the Energy Independence Acceleration Fund (in this Act referred to as the Fund), which shall be administered by the Director of ARPA–E for the purposes of carrying out this Act. 
(b)Authorization of AppropriationsThere are authorized to be appropriated to the Director of ARPA–E for deposit in the Fund $300,000,000 for fiscal year 2008, $375,000,000 for fiscal year 2009, $468,000,000 for fiscal year 2010, $585,000,000 for fiscal year 2011, $732,000,000 for fiscal year 2012, and $915,000,000 for fiscal year 2013, to remain available until expended. 
4.Recoupment 
(a)RequirementNot later than 180 days after the date of enactment of this Act, the Secretary shall establish procedures and criteria for the recoupment of the Federal share of each project supported under this Act. Such recoupment shall occur within a reasonable period of time following the date of the completion of such project, but not later than 20 years following such date, taking into account the effect of recoupment on— 
(1)the commercial competitiveness of the entity carrying out the project;  
(2)the profitability of the project; and 
(3)the commercial viability of the technology utilized. 
(b)WaiverThe Secretary may at any time waive or defer all or some portion of the recoupment requirement as necessary for the commercial viability of the project. 
(c)Availability of fundsRevenue received by the Federal Government pursuant to this section shall be deposited into the Fund and shall be available with further appropriation to fund future grants, contracts, and cooperative agreement as authorized by the Director. 
(d)DefinitionsFor the purposes of this section— 
(1)the term for-profit entity means a licensee or successor in interest to a venture member, or any other for-profit person or entity, or combination of such persons or entities, that earns or accrues amounts subject to this section; 
(2)the term product or invention supported by or produced as a result of funding under this Act includes any product or invention of a venture member based on or using any technology or invention arising out of a venture funded under this Act; and 
(3)the term revenue generated by or resulting from a product or invention includes revenue derived from the sale or licensing of patents or other rights with respect to the product or invention. 
5.Advice 
(a)Advisory CommitteesThe Director may seek advice on any aspect of ARPA–E from— 
(1)existing Department of Energy advisory committees; and 
(2)new advisory committees organized to support the programs of ARPA–E and to provide advice and assistance on— 
(A)specific program tasks; or 
(B)overall direction of ARPA–E. 
(b)ApplicabilitySection 14 of the Federal Advisory Committee Act shall not apply to advisory committees organized under subsection (a)(2). 
(c)Additional sources of adviceThe Director may seek advice and review from the National Academy of Sciences, the National Academy for Engineering, and any other professional or scientific organization with expertise in specific processes or technologies under development by ARPA–E. 
6.ARPA-E Evaluation After ARPA–E has been in operation for 54 months, the President’s Committee on Science and Technology shall begin an evaluation (to be completed within 12 months) of how well ARPA–E is achieving its goals and mission. The evaluation shall include the recommendation of such Committee on whether ARPA–E should be continued or terminated, as well as lessons-learned from its operation. The evaluation shall be made available to Congress and to the public upon completion. 
 
